Citation Nr: 1608225	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes), including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.   

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in July 2009.  The hearing transcript has been associated with the claims file.

The RO addressed the Veteran's claim for increased rating for diabetes in a February 2008 rating decision the Veteran appealed to the Board.  In October 2009, the Board denied entitlement to a separate compensable rating for impairment of the eyes secondary to diabetes mellitus, to include diabetic retinopathy, bilateral cataracts and fluctuating visual acuity and remanded for additional development the issue of entitlement to a rating in excess of 20 percent for diabetes, including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity.  In November 2014, the Board again remanded for additional development the claim for increased rating for diabetes.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for two reasons.

First, in the November 2014 remand, the Board requested that the RO include in the claims file a complete copy of a March 2010 VA compensation examination report addressing the Veteran's claim for increased rating for diabetes.  In December 2014, a copy of that particular examination report was included in the claims file.  However, the report is largely illegible.  Further, inclusion of the report did not clarify confusion regarding the report noted in the November 2014 remand.  The end of the examination report under the Further Comments section only reads "The Veteran's".  It appears that additional comments by the examiner were not included with the report.  It is still unclear whether a section of the March 2010 VA report is missing.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a full and legible copy of the report should be included in the claims file, along with a finding regarding whether a section of the March 2010 VA report is missing.  

Second, the current record is missing a substantial amount of information related to the issues on appeal.   The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran has appealed to the Board the increased rating claims for peripheral neuropathy, and the service connection claims for hearing loss and tinnitus.  However, neither Virtual VA (VVA) nor the Veterans Benefits Management System (VBMS) contains a rating decision addressing tinnitus, notices of disagreement (NODs) regarding peripheral neuropathy, hearing loss, and tinnitus, Statements of the Case (SOCs) addressing these issues, or substantive appeals regarding these issues.  On remand, the AOJ should ensure that these crucial documents, in addition to any other relevant information, are included in the electronic claims file (i.e., VVA or VBMS).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to ensure that all relevant information has been included in the electronic claims file. 

In particular, a full and legible copy of the March 2010 VA report should be included in the claims file.  Moreover, all relevant information pertaining to the claims on appeal must be included in the claims file, to include all rating decisions, NODs, SOCs, and substantive appeals.  

2.  Then, after conducting any additional development necessary, readjudicate the Veteran's claims.  If a claim remains denied, the Veteran should be provided with a Supplemental SOC as to the issue.  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




